Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1: in the 1st clause “ordinary pressure” is vague and undefined, “is mainly composed of” is indefinite as to whether what follows is closed-ended or open-ended (“comprised of”) is suggested; 
in the 2nd clause, “of the same is adjusted” is ambiguous as to what component is adjusted (referring to vertical height of the platform moving slot?); 
in the 3rd clause, “and” is needed between “sample injector,” and “the sample injector height adjusting mechanism to clarify that the last claim clause is the last phrase defining component functionality in a series; 
in the 4th clause, “and” is needed between “camera adjusting unit” and “a state of crystal” to clarify that the last claim clause is the last phrase defining component functionality in a series; and, 
in the 6th clause, and” is needed between “computer software;” and “the user observing computer” to clarify that the last claim clause is the last phrase defining component functionality in a series.
In claim 2, it is unclear whether the recited “crystal platform” is a positively recited, structural unit of the system and “with different layout forms…actual needs… are two layout forms” is indefinite and ambiguous as to whether such layout forms and needs define structural units or features of the “flow channel” and is unclear as to what is meant by “is selected by” and “actual needs”. 
In claim 3, “the morphology” lacks antecedent basis and “target crystal system” is unclear as to whether such phrase concerns an actual structural system or component.
Claim 4 is vague and indefinite since it concerns optional, functional, descriptive uses of the system rather than structural features explicitly or definitively present, additionally “of material that does not react with the target crystal system” is confusing as to meaning of what aspect or component of the system reacts in some manner with the material.
Claims 5-7 are written substantially in vague, functional, descriptive language which lacks recitation of any additional system component, or of any discrete, structural feature of the system. It is suggested that these claims be reworded to clearly describe operability of specific 
Also, antecedent basis is lacking for: “the control range of humidity”, “the control range of temperature” and “the errors” in claims 5 and 6; and “the sample introduction efficiency”, “the graduations”, “the method” and “the connected structure” in claim 7 lack antecedent basis and are also unclear as to what prior structure is referred to.
 In claim 8, in the preamble, it is unclear whether only one “process” is introduced; and throughout clauses (1)- (5), each recitation beginning “the…” concerning a structural feature lacks antecedent basis and improperly introduces a system, structural component rather than a method step, (it is suggested that the claim be rewritten to recite method steps of providing a crystal platform, providing a sample injector, etc., or alternatively that claim 8 be made dependent on system claim 1 or 2 ; 
also in clause (1) “prepared with…system and solvent…for standby” is non-idiomatic and confusing, and “the crystal platform”, “the prepared…solution” lack antecedent basis; 
in clause (2), “each of “the closed space”, “the values” and “the experiment” lack antecedent basis; 
in clause (3), the clause beginning “when ready” is indefinite as to whether or not it is necessarily present and how it relates to or has nexus to other method steps; 
in clause (4), “the observed content” also lacks antecedent basis, and 
in clause (5), it is unclear what is meant by “when crystal cultivation is completed” and whether such refers to one or more prior steps of claim 8.
			ALLOWABLE SUBJECT MATTER
Claims 1-8 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. Independent system claim 1 would distinguish over all of the other prior art, in view of reciting a system comprising “shell”, “platform”, “droplet adding control module”, “observing module”, “user observation computer system comprising camera lens” and “experimental condition control module” as instantly recited, and in view of further recitation of a platform-equipped horizontal slot and channel dedicated backwash module, operable for enabling backwash liquor to enter from a backwash liquor inlet, wash the crystal(s) in a backwash liquor flow channel, and then flow out of a backwash liquor outlet.
The closest prior art concerning highly automated, and robotically or otherwise positionally controlled systems for analyzing formed biochemical crystals including enzyme crystals constitutes at least the following: Lazarski et al patent 7,438,472; Gerdts et al PGPUBS Document US 2010/0313995; Arnowitz et al PGPUBS Document US 2004/0033166 and Fowler et al PGPUBS Document US 2009/01479189 which cumulatively, substantially, teach the combination of automated crystal forming and crystal analyzing features of “shell”, “platform”, “droplet adding control module”, “observing module”, “user observation computer system comprising camera lens” and “experimental condition control module” as instantly recited, however lack suggestion of further recitation of a platform-equipped horizontal slot and channel dedicated backwash module, operable for enabling backwash liquor to enter from a backwash liquor inlet, wash the crystal(s) in a backwash liquor flow channel, and then flow out of a backwash liquor outlet.
Method claim 8 similarly distinguishes over the same prior art, in view of claim limitations concerning crystal culture solution preparation, temperature and humidity adjustment, adjusting of two-axis horizontal adjusting mechanism for aligning a target site for addition and extruding of droplets, and observing the state of formed crystal droplet with high-speed microcamera, as claimed, which steps being suggested by the combination of Lazarski, Gerdts, Arnowitz and Fowler, in view of further recitation of a method step of taking out the crystal cultivation platform from a platform horizontal moving slot when crystal cultivation is completed, and connecting a pipeline of anti-solvent to the backwash liquor inlet to start washing, with washing liquid passing through the channel and being collected at the backwash outlet.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kushner et al patent 5,221,410 directly concerns a crystal forming and crystal experimentation and analyzing device concerning lysozyme enzyme crystals.
Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to Joseph Drodge at his direct government telephone number of 571-272-1140, or at alternate cell phone number 703-401-6309. The examiner can normally be reached on Monday-Friday from approximately 8:00 AM to 1:00PM and 2:30 PM to 5:30 PM.  
	Alternatively, to contact the examiner, send a communication via E-mail communication to the Examiner's Patent Office E-mail address: "Joseph.Drodge@uspto.gov". Such E-main communication should be in accordance with provisions of MPEP (Manual of Patent Examination Procedures) section 502.03 & related MPEP sections.  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and will be made of record, under Patent Internet Usage Policy Article 5.  A suggested format for such authorization is as follows:  “Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file. 
Additionally, the examiner’s supervisor, Nam Nguyen, of Technology Center Unit 1778, can reached at 571-272-1342.  
The formal facsimile phone number, for official, formal communications, for the examining group where this application is assigned is 571-273-8300. The facsimile phone number for informal communication directly with the examiner is 571-273-1140.

	Information regarding the status of an application may be obtained from 

the Patent Application Information Retrieval (PAIR) system.  Status information

for published applications may be obtained from either private PAIR or Public 

PAIR, and through Private PAIR only for unpublished applications.  For more 

information about the PAIR system, see http://pair-direct.uspto.gov.  Should you

have any questions on access to the Private PAIR system, contact the Electronic 

Business Center (EBC) at 866-217-9197 (toll-free).  

JWD
06/07/2022
/JOSEPH W DRODGE/Primary Examiner, Art Unit 1778